                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             5:19-cr-00133-MWF-1

 Defendant           GERARDO ALONZO JIMENEZ-1                                Social Security No. 7         9   8     2
 akas:   None                                                                (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH       DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.    10           9       2019

 COUNSEL                                                                     Young J. Kim
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: False Statement in a Passport Application 18 U.S.C. § 1542.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.

It is ordered that the defendant shall pay to the United States a total fine of $250, which shall bear interest as provided by law. A sum of $500
shall be paid immediately, and the balance of the fine shall be paid in monthly installments of at least $50 during the period of probation. These
payments shall begin within 30 days after the date of this judgment.

The defendant shall comply with General Order No. 18-10.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Gerardo Alonzo Jimenez, is hereby placed on
probation on Count One of the Indictment for a term of three years under following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
                     General Order 18-10, including the conditions of probation and supervised release set forth in Section III of General Order
                     18-10.

         2.          The defendant shall participate for a period of nine (9) months in a home detention program which may include electronic
                     monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe all rules of such program, as
                     directed by the Probation Officer. The defendant shall maintain a residential telephone line without devices and/or services
                     that may interrupt operation of the monitoring equipment.

         3.          . uring the period of community supervision, the defendant shall pay the special assessment and fine of $250 in accordance
                     D
                     with this judgment's orders pertaining to such payment.

         4.          The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial obligation.
                     In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments and any anticipated or
                     unexpected financial gains to the outstanding Court-ordered financial obligation.

         5.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
                     within 15 days of placement on probation and at least two periodic drug tests thereafter, not to exceed eight tests per month,
                     as directed by the Probation Officer.

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 4
 USA vs.       GERARDO ALONZO JIMENEZ-1                                          Docket No.:     5:19-cr-00133-MWF-1


         6.          The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis,
                     breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using alcohol and
                     illicit drugs, and from abusing prescription medications during the period of supervision.

         7.          During the course of supervision, the Probation Officer, with the agreement of the defendant and defense counsel, may place
                     the defendant in a residential drug treatment program approved by the U.S. Probation and Pretrial Services Office for
                     treatment of narcotic addiction or drug dependency, which may include counseling and testing, to determine if the defendant
                     has reverted to the use of drugs. The defendant shall reside in the treatment program until discharged by the Program Director
                     and Probation Officer.

         8.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the
                     aftercare contractors during the period of community supervision. The defendant shall provide payment and proof of payment
                     as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

         9.          The defendant shall participate for a period of nine months in a home detention program which may include electronic
                     monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe all rules of such program, as
                     directed by the Probation Officer. The defendant shall maintain a residential telephone line without devices and/or services
                     that may interrupt operation of the monitoring equipment.

         10.         The defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed the sum of $12.00 for each day
                     of participation. The defendant shall provide payment and proof of payment as directed by the Probation Officer.

         11.         The defendant shall cooperate in the collection of a DNA sample from the defendant.


The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by the treatment
provider is prohibited without the consent of the sentencing judge.

It is further ordered that defendant report to the United States Probation Office via telephone by 12:00 noon, October 11, 2019, telephone
number 909/383-5521. The United States Probation Office is located at 290 North D Street, Suite 700, San Bernardino, CA 92401.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12 noon, on a date to
be determined. In the absence of such designation, the defendant shall report on or before the same date and time, to the United States Marshal
located at the United States District Court, 3470 Twelfth Street, Room G122, Riverside, CA 92501.

The defendant is advised of his right to appeal.

The Court orders the bond be exonerated upon defendant reporting to the Probation Office by the issued deadline.

The Court grants government’s motion to dismiss the remaining counts of the Indictment, as to this defendant.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 4
 USA vs.     GERARDO ALONZO JIMENEZ-1                                                      Docket No.:      5:19-cr-00133-MWF-1




            10-10-19
            Date                                                               U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            10-10-19                                                  By         Patricia Gomez
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                 those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                    confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                    such notifications;
       the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes of the defendant;
       unanticipated change;                                                               and provide the defendant with needed educational or vocational
                                                                                           training, medical care, or other correctional treatment in the most
                                                                                           effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 3 of 4
 USA vs.     GERARDO ALONZO JIMENEZ-1                                           Docket No.:     5:19-cr-00133-MWF-1


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(I), all non-federal victims must be paid before the United
                       States is p aid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663©; and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 4
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
